NUMBER 13-21-00296-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG


MARTIN PEREZ LEAL,                                                      Appellant,

                                             v.

THE STATE OF TEXAS,                                                      Appellee.


                   On appeal from the 24th District Court
                         of DeWitt County, Texas.


                         MEMORANDUM OPINION

  Before Chief Justice Contreras and Justices Longoria and Tijerina
          Memorandum Opinion by Chief Justice Contreras

      Appellant Martin Perez Leal was convicted of continuous sexual abuse of a child,

a first-degree felony, and sentenced to sixty-five years’ imprisonment in the Texas

Department of Criminal Justice Correctional Institutions Division. See TEX. PENAL CODE

ANN. §§ 12.32, 21.02. By two issues which we address together, appellant argues that
the evidence was legally insufficient to support his conviction. We affirm.

                                        I.      BACKGROUND

        On July 7, 2021, appellant was indicted on one count of continuous sexual abuse

of a child. See id. § 21.02(b). The indictment alleged that on or about December 15, 2016,

through November 30, 2018, appellant committed at least two acts of sexual abuse

constituting the offense of indecency with a child by contact against his niece, Katie, 1 a

child younger than fourteen years of age. See id. § 21.02(b), (c)(2). On August 12, 2021,

appellant pleaded not guilty and waived his right to a jury trial. A bench trial commenced

that same day. We summarize the relevant testimony.

A.      Katie’s Mother’s Testimony

        Katie’s mother (Mother), appellant’s sister-in-law, testified that after learning

appellant had allegedly touched one of her nieces inappropriately, she asked her three

children if anybody had done the same to them. The children initially denied that any

inappropriate touching had occurred. A few days later, however, Katie’s half-sister (Sister)

approached Mother and stated that Katie “had mentioned to her that she was very

uncomfortable around [appellant.]” In response, Mother spoke with Katie again and

“asked her in more detail, [h]as anybody ever touched you or been inappropriate with you

that you didn’t like?” At that point, Katie “got emotional, [and] started crying.”

        Katie told Mother that appellant had, on several occasions, “touched her and

kissed her on the mouth.” These events occurred primarily at family social gatherings that

Katie’s extended family attended. Mother testified that Katie informed her of one occasion,

        1To protect the child’s identity, we refer to the child and relevant family members by pseudonyms.
See TEX. R. APP. P. 9.8 cmt.
                                                    2
which took place during a family barbecue at appellant’s house in Kenedy, Texas, when

appellant took Katie into the bathroom, put her on the sink counter, and “pushed . . . his

private parts up against her and began to kiss her with his tongue in her mouth.” Katie

told Mother that “it happened at [appellant’s] house . . . quite a few times” and once more

at another family event at the home of her aunt (Joy) and uncle (Ryan)—appellant’s

brother- and sister-in-law. Mother testified that she knew the latter instance occurred on

her nephew’s bunk bed but that she did not ask Katie for specific details about what

transpired. Mother reported Katie’s allegations to the Cuero Police Department and

testified that Katie was then forensically interviewed and received counseling at Hope

Child Advocacy Center (CAC).

B.    Katie’s Testimony

      Katie testified that she was born in December 2009 and that, as of the date of trial,

she was eleven years old. She stated that appellant started inappropriately touching her

when she was “about seven.” The State asked Katie for further details regarding the

bathroom sink incident in Kenedy that Mother had described. Katie stated that appellant

picked her up, placed her on the sink counter, rubbed her back, and kissed her with his

tongue in her mouth. The State asked Katie what she calls the areas where males and

females “go to the bathroom,” and Katie referred to those areas as the “middle parts.”

When asked whether appellant’s middle part touched her during the sink incident, Katie

answered, “No, ma’am.”

      The State next asked Katie whether there was ever an incident during which

appellant touched her with his middle part, and she answered affirmatively. Katie testified


                                            3
that during one instance, which happened at appellant’s new house in Cuero, Texas, she

and appellant were alone in the kitchen when appellant “hugged me, and he pressed my

middle to his.” Katie testified that she had previously confided in Sister that appellant had

been inappropriately touching her. Sister told Katie to push appellant away and tell him

he is too old for her if it happened again. Katie did exactly that in appellant’s kitchen, but

appellant “came back to [Katie] and started doing it, again.”

       Katie was also asked if “that kind of hug with the middle parts touching” took place

anywhere else, and she stated that it happened at Joy and Ryan’s house on her cousin’s

bunk bed. Katie described the event as follows:

       I was playing a game with my cousins, and [appellant] came in. I was laying
       down on my stomach. He was sitting up, and then he came to bed with me,
       and he lifted me up, and he made me—I gave him a hug, and then he just
       started rubbing me on my back, again.

The State asked Katie if appellant’s middle touched her middle during the bunk bed

incident, and she answered that “[she] honestly do[es]n’t remember anymore.” However,

Katie later stated that appellant hugged her and kissed her with his tongue in her mouth

on the bunk bed but that he did not “do anything with his private part.”

       On cross-examination, Katie testified that she was unsure of how many times

appellant touched his middle part to hers but knew that it was more than once but

“probably less than five [times].” She again described the incident that occurred in the

kitchen of appellant’s house and depicted another similar instance when appellant

brought her to his bedroom, locked the door, and “then start[ed] pushing his private parts

to [Katie’s] while [they were] standing up.” When asked “[w]hat caused [appellant] to stop”

during the latter occasion, Katie stated she “was pretty sure [she] kicked him.” Katie

                                              4
testified that appellant would stick his tongue in her mouth during each instance of abuse

and that the two were always fully clothed. The following exchange concluded Katie’s

testimony:

       [Defense Counsel]:          Ok. And just for clarification, in [appellant]’s
                                   house, did it happen more than two times, do
                                   you think?

       [Katie]:                    I am sure.

       [Defense Counsel]:          Okay. And when I say “it,” I’m talking about
                                   private parts, him trying to touch his private
                                   parts to your private parts.

       [Katie]:                    Yes, sir.

C.     Michelle Rubio’s Testimony

       CAC forensic interviewer Michelle Rubio testified that Katie was referred to CAC

in March 2019, and that she conducted Katie’s forensic interview. Katie told Rubio that

appellant “would be doing grownup relationship things to her,” and that “she had told

[appellant] to quit but that he would not quit and that he would squeeze it to mine.” When

Rubio asked Katie what she meant by “squeeze it,” Katie “said that that was his middle

part. She said he pushes it to [hers] upwards around her middle part.” Katie informed

Rubio that this happened at appellant’s old house in Kenedy and new house in Cuero.

Rubio noted that, per Sister’s directions, Katie would tell appellant that she was too young

for him, “but [appellant] would never say anything and . . . would open his legs and then

grab his to hers [sic].” Katie noted “that she would feel very, very scared and that she

didn’t like it and that [appellant’s] middle part was hard and soft and that it felt not good

for her.” Rubio handed Katie anatomical drawings of a boy and a girl and asked her to


                                               5
circle what she referred to as “middle parts.”2 Katie circled the male and female genitalia.

Katie also “pointed to [her] middle part” to indicate where appellant had touched her.

D.      Defense Witness Testimony

        Appellant’s wife, Genieva Perez, testified that she recalled having family events at

her home in Kenedy several years before trial and that Katie would attend with her family.

Perez denied that appellant and Katie were ever alone together but conceded that she

“didn’t know one way or the other” whether appellant had an inappropriate relationship

with Katie. Joy and Ryan each similarly testified that neither saw appellant alone with

Katie but admitted they did not always know appellant’s whereabouts during family get-

togethers. And appellant testified that he neither kissed Katie nor touched her

inappropriately.

        After both parties rested, the trial court found appellant guilty of continuous sexual

abuse of a child and sentenced him to sixty-five years’ imprisonment. This appeal

followed.

                                II.     SUFFICIENCY OF THE EVIDENCE

        By his first issue, appellant argues that the evidence was legally insufficient to

prove       any    instances      of   indecency         with   a   child   by   contact.   See   id.

§§ 21.02(c)(2), 21.11(a)(1). By his second issue, appellant argues that even assuming

sufficient evidence exists to prove one instance of sexual contact, there was insufficient

evidence to prove the alleged sexual act occurred multiple times—a required element of

continuous sexual abuse of a child. See id. § 21.02(c)(2).


        2   The drawings were submitted as State’s Exhibits 1 and 2.
                                                     6
A.     Standard of Review

       In reviewing the sufficiency of the evidence to support a conviction, we consider

the evidence in the light most favorable to the verdict to determine whether any rational

trier of fact could have found the essential elements of the crime beyond a reasonable

doubt. Stahmann v. State, 602 S.W.3d 573, 577 (Tex. Crim. App. 2020) (citing Jackson

v. Virginia, 443 U.S. 307, 319 (1979)). We consider both direct and circumstantial

evidence as well as all reasonable inferences that may be drawn from the evidence and

are not mere speculation. Villa v. State, 514 S.W.3d 227, 232 (Tex. Crim. App. 2017);

Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007). We resolve any evidentiary

inconsistencies in favor of the verdict, keeping in mind that the factfinder is the exclusive

judge of the facts, the credibility of the witnesses, and the weight to give their testimony.

Walker v. State, 594 S.W.3d 330, 335 (Tex. Crim. App. 2020); see TEX. CODE CRIM. PROC.

ANN. art. 38.04.

       Sufficiency of the evidence is measured by the elements of the offense as defined

by a hypothetically correct jury charge. Metcalf v. State, 597 S.W.3d 847, 856 (Tex. Crim.

App. 2020) (citing Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997)); see

Romano v. State, 610 S.W.3d 30, 34 (Tex. Crim. App. 2020). “The hypothetically correct

jury charge accurately sets out the law, is authorized by the indictment, does not

unnecessarily increase the State’s burden of proof or unnecessarily restrict the State’s

theories of liability, and adequately describes the particular offense for which the

defendant was tried.” Walker, 594 S.W.3d at 336.




                                             7
B.     Applicable Law

       A person commits the offense of continuous sexual abuse against a child if:

       (1)    during a period that is 30 or more days in duration, the person
              commits two or more acts of sexual abuse, regardless of whether the
              acts of sexual abuse are committed against one or more victims; and

       (2)    at the time of the commission of each of the acts of sexual abuse,
              the actor is 17 years of age or older and the victim is:

              (A)    a child younger than 14 years of age[.]

TEX. PENAL CODE ANN. § 21.02(b). The “acts of sexual abuse” alleged by the State in this

case were indecency with a child by contact. See id. § 21.11(a). A person commits the

offense of indecency with a child by contact if the person, with a child under the age of

seventeen, “engages in sexual contact with the child or causes the child to engage in

sexual contact.” Id. “Sexual contact” includes (1) “any touching by a person, including

touching through clothing, of the anus, breast, or any part of the genitals of a child” or

(2) “any touching of any part of the body of a child, including through clothing, with the

anus, breast, or any part of the genitals of a person” provided said touching is done with

“intent to arouse or gratify the sexual desire of any person.” Id. § 21.11(c).

       A child sexual abuse victim’s testimony is sufficient to support a conviction based

on that abuse. Gonzalez v. State, 522 S.W.3d 48, 57 (Tex. App.—Houston [1st Dist.]

2017, no pet.) (citing TEX. CODE CRIM. PROC. ANN. art. 38.07). The victim’s description of

what happened to her need not be precise, and she is not expected to express herself at

the same level of sophistication as an adult. Reckart v. State, 323 S.W.3d 588, 598 (Tex.

App.—Corpus Christi–Edinburg 2010, pet. ref’d); Ozuna v. State, 199 S.W.3d 601, 606



                                             8
(Tex. App.—Corpus Christi–Edinburg 2006, no pet.); see Villalon v. State, 791 S.W.2d

130, 134 (Tex. Crim. App. 1990).

C.     Analysis

       Appellant first states that “the extent of the evidence to support that [Katie’s]

genitalia was touched by [a]ppellant” consists of Katie’s testimony that during the incident

in appellant’s kitchen, where “[a]ppellant kissed and closely hugged [Katie,]” “their middle-

areas touched.” Appellant next presents a seemingly contradictory argument that the

kitchen incident “did not constitute indecency by contact as contemplated under [the

statute] as it was not shown that a part of [a]ppellant’s body touched the victim’s genitalia.”

Appellant then lists ten cases arising under particularly egregious facts to argue that the

touching in this case “failed to show [a]ppellant made requisite contact with [Katie]’s

genitalia with a part of his body.” Whether appellant argues that his “middle” never

touched Katie’s or that there was actual but insufficient contact to constitute indecency

with a child by contact, our conclusion is the same: legally sufficient evidence exists to

support the trial court’s judgment.

       Katie testified that she calls the male and female genitalia the “middle parts.” Rubio

testified that Katie told her that appellant would push his middle part “upwards around her

middle part,” that she was scared when that happened, and that appellant’s “middle part

was hard and soft.” Katie stated that appellant “squeeze[d]” his middle part into hers on

multiple occasions and she detailed at least two such occasions. The first occurred in

appellant’s kitchen. During that instance, appellant hugged Katie closely, “pressed

[Katie’s] middle to his,” and put his tongue in Katie’s mouth. Katie testified that same type


                                              9
of contact occurred on a separate occasion when appellant brought her into his bedroom.

On cross examination, appellant’s trial counsel asked Katie to clarify that, on that

occasion, “[appellant] brings you into his bedroom, locks the door, and then starts pushing

his private parts to yours while you’re standing up?” Katie answered, “Yes, sir.” Finally,

appellant’s trial counsel explicitly asked Katie whether “[appellant] tr[ied] to touch his

private parts to your private parts” on more than one occasion. Katie again answered,

“Yes, sir.”

       In arguing that there was no evidence of multiple instances of sexual contact in

this case, appellant correctly highlights that Katie testified that no sexual contact—as

defined by the relevant statutes—occurred during the bathroom sink incident in Kenedy

or the bunk bed incident at Joy and Ryan’s house. Appellant is incorrect, however, when

he states that the “extent of the evidence to support that the victim’s genitalia was touched

by [a]ppellant” was Katie’s testimony regarding the inappropriate contact in appellant’s

kitchen. Appellant discounts Katie’s testimony that the same type of contact occurred in

appellant’s bedroom and that appellant touched her “middle part” more than once. See

Gonzalez, 522 S.W.3d at 57; Reckart, 323 S.W.3d at 598.

       Thus, contrary to both of appellant’s arguments on appeal, and viewing the

evidence in a light most favorable to the verdict, we conclude that a rational factfinder

could have found that appellant made sexual contact with Katie on at least two occasions.

See Stahmann, 602 S.W.3d at 577; Gonzalez, 522 S.W.3d at 57; TEX. PENAL CODE ANN.

§ 21.11(a)(1); TEX. CODE CRIM. PROC. ANN. art. 38.07(b)(1). It matters not that the abusive

contact in this case was through clothing and, per appellant’s argument, less invasive


                                             10
than the contact described in the cases he raises on appeal. See TEX. PENAL CODE ANN.

§ 21.11(c)(1) (proscribing “any touching by a person, including touching through clothing,

of . . . any part of the genitals of a child”) (emphasis added).

        Appellant does not challenge the trial court’s judgment on any other grounds. 3 We

overrule both of appellant’s issues.

                                         III.    CONCLUSION

        We affirm the trial court’s judgment.

                                                                         DORI CONTRERAS
                                                                         Chief Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
9th day of June, 2022.




        3
          In particular, appellant does not challenge the sufficiency of the evidence that the multiple
instances of sexual contact occurred “during a period that is 30 or more days in duration.” See TEX. PENAL
CODE ANN. § 21.02(b)(1).
                                                   11